jCWW^ ^ . 2sDi^



          CU^/ fjfy    ^3 QhU±* cf^r^^-^ /Q^Jis^^


                                                                          &*s
                                                                     ^-fc//

                                                       Cd?3?3s&tff
                            AUG 13 2015             "~_CC Z.
                         AfaeS Ac^ta, Cterfc
ES0085-01-07
Case Detail                                                                                                                                     Page 1 of4



      CASE:                  14-14-00465-CR
      DATE FILED:            06/13/2014



      CASE TYPE:             AGGRAVATED ASSAULT



      STYLE:                 WADE EUGENE DIX



      V.:                    THE STATE OF TEXAS



      ORIG PROC:             NO



      TRANSFER FROM:


      TRANSFER IN:



      TRANSFER CASE:



      TRANSFER To:



      TRANSFER OUT:



      PUB SERVICE:




    APPELLATE BRIEF$


        DATE               EVENT TYPE                                                   DESCRIPTION                  DOCUMENT


                       j                                                            j                                BRIEF      [PDF/347 KB I
        01/27/2015         BRIEF FILED-ORAL ARGUMENT NOT REQUESTED                  ! STATE
                                                                                    [                        :       NOTICE       [PDF/98 KB]

                       <                                                            5                        '       BRIEF      [PDF/134 KB]
        11/10/2014     ; BRIEF FILED - ORAL ARGUMENT NOT REQUESTED                  I APPELLANT              >
                                                                                    f                        <       NOTICE       [PDF/98 KB]




    CASE EVENTS



        DATE                       EVENT TYPE                   DESCRIPTION    DISPOSITION                            DOCUMENT

        04/02/2015                 SUBMITTED

                                   SET               FOR                                                                NOTICE
        02/23/2015                 SUBMISSION        ON
                                                                                                                        [ PDF/91 KB ]
                                   BRIEFS                  __




        02/10/2015                 STATE BRIEF DUE

                                                                                                                        BRIEF


                                   BRIEF FILED -   ORAL                                                                 [ PDF/347 KB]
        01/27/2015                 ARGUMENT          NOT        STATE
                                                                                                                        NOTICE
                                   REQUESTED
                                                                                                                        [ PDF/98 KB]


                                   CASE READY TO BE
        01/27/2015
                                   SET

        12/29/2014                 RESPONSE DUE
                                                                              -••          .....__.,_.__..       ,               —              -




http://www.search.txcourts.gov/Case.aspx?cn=14-14-00465-CR&coa=coal4&p=l                                                                            5/6/2015
HARRIS COUNTY SHERIFFS OFFICE JAIL                               HCSO                       m^5 U.S. POSTAGE » PITNEY BOWES
SPN: Op3 13 c^3TcdL            :                                                  r«5
                                                                                 ml
                                                                                     WIS
StreetTT/^ Q& l^vV^-~              '                                                            K
                                                                                                 '-
                                                                                                      ZIP .77002
                                                                                                      02   1W
                                                                                                                   $ 000.48{
                                                                                 —L.JO.UX
                                                                                            :-crAi
                                                                                                St. 0001374179 AUG 06. 2015.
        Houston, Texas 77002
                                                             W
                                                      g. /^v- Sff
                                                                    -/    pp-4
    T"^ TFII/""1 ID'KIT
                                       7e"?01S,i445        |l|..||ll!].ri.l..l.|l|M.|lJ..ll.li|pi,l.,.lil.|.|..|.,ifl||.